IN THE SUPREME COURT OF MISSISSIPPI

                                 NO. 2017-BA-00250-SCT

MICHAEL W. CROSBY

v.

THE MISSISSIPPI BAR


DATE OF JUDGMENT:                           11/21/2016
TRIAL JUDGE:                                HONORABLE JACQUELINE MASK
TRIAL COURT ATTORNEYS:                      JAMES RUSSELL CLARK
                                            MICHAEL W. CROSBY (PRO SE)
COURT FROM WHICH APPEALED:                  COMPLAINT TRIBUNAL
ATTORNEY FOR APPELLANT:                     MICHAEL W. CROSBY (PRO SE)
ATTORNEYS FOR APPELLEE:                     JAMES RUSSELL CLARK
                                            ADAM BRADLEY KILGORE
NATURE OF THE CASE:                         CIVIL - BAR MATTERS
DISPOSITION:                                AFFIRMED - 06/21/2018
MOTION FOR REHEARING FILED:
MANDATE ISSUED:


       EN BANC.

       RANDOLPH, PRESIDING JUSTICE, FOR THE COURT:

¶1.    Michael W. Crosby appeals the Complaint Tribunal’s opinion and final judgment

finding him in violation of Rules 1.3, 1.16, 8.1(b), and 8.4(a) and (d) of the Mississippi Rules

of Professional Conduct, and issuing a public reprimand, based on his failure to file an appeal

brief on his client’s behalf, and for his failure to respond to the client’s bar complaint. The

Court finds that the Mississippi Bar proved by clear and convincing evidence that Crosby

violated each Rule. Further, the Court finds that the tribunal’s opinion is accurate and

contains all material facts. The Complaint Tribunal’s opinion and final judgment is affirmed.
                       FACTS AND PROCEDURAL HISTORY

¶2.    Michael Crosby was retained by Travis Cardell Brown to represent him in a criminal

trial arising from the shooting of three University of Southern Mississippi football players.

Brown was convicted, and Crosby filed a notice of appeal on August 31, 2012. The trial

transcript was filed on April 3, 2013,1 and the appeal brief was to be filed by July 16, 2013.

¶3.    Crosby requested additional time to file the appeal brief on July 16, 2013; August 21,

2013; September 10, 2013; September 16, 2013; and September 23, 2013. The first request

for an extension of time cited Crosby’s caseload and the voluminous record in Brown’s case

as the basis for needing additional time. The second and third requests for an extension of

time cited Crosby’s caseload. Crosby testified that, at the time he filed his third request for

an extension of time, a dispute had arisen with Brown regarding the trial’s venue, and

whether Crosby could include this issue in the appeal brief. Crosby did not move for a

change of venue from Forrest County for Brown’s trial. Crosby testified that this was a

strategic decision he made based on his years of experience questioning potential jurors in

voir dire.

¶4.    After Brown was convicted, Brown told Crosby that he should have moved for a

change of venue. Crosby testified that this venue dispute created a conflict with Brown, in



       1
        Crosby raised the length of time it took the court reporter to file the trial transcript
in his Motion to Alter or Amend the Complaint Tribunal’s judgment, but he does not explain
how the delay affected the filing of the appeal brief. He only requested that this fact be
included in order to “fully reflect” the delay in filing the appeal brief.

                                               2
which Crosby would have had to include an ineffective-assistance-of-counsel claim in the

appeal brief regarding his own representation of Brown at trial. Crosby testified that the

venue issue prevented Crosby from being able to file the brief, although the appeal brief was

“really close” to completion at the time the third request for additional time was filed.

¶5.    Crosby’s fourth request for an extension of time was filed on September 16, citing

Crosby’s caseload, and that the brief was not yet complete. Crosby’s last request for an

extension of time, filed on September 23, cited his own health issues. Crosby testified that

he could have filed a completed appeal brief at this time, and that he had Brown’s permission

to do so. However, Crosby testified that Brown had changed his mind regarding the venue

issue on numerous occasions, which ultimately prevented Crosby from filing the brief.

¶6.    On October 4, this Court issued a Show Cause Notice, as Brown’s appeal brief still

had not been filed. Crosby was given fourteen days to file the appeal brief. Crosby testified

that he had obtained Brown’s permission to file the appeal brief. On October 18 at 4:55 p.m.,

Crosby electronically filed a Notice of Compliance with Show Cause Notice and Notice of

Mailing.2 Crosby testified that he physically placed the appeal brief in the mail. After the

brief was placed in the mail, Crosby was informed that Brown was getting another attorney

to represent him. Crosby retrieved the brief from the mail, but did not inform the Court that



       2
        Crosby was questioned as to why he electronically filed every motion and the Notice
of Compliance with Show Cause Notice and the Notice of Mailing, but chose to mail the
brief. Crosby conceded in his testimony that, in order to comply with this Court’s Show
Cause Notice, the brief needed to be electronically filed by midnight on October 18.

                                              3
Brown had obtained a different attorney, or that the Notice of Mailing was incorrect.3

Crosby took no action on Brown’s case for another six days, and Brown’s appeal was

dismissed for failure to file an appeal brief on October 24, 2013.

¶7.     After the appeal was dismissed, Crosby testified that he offered to file a petition for

post-conviction relief (PCR) for Brown to pursue an out-of-time appeal, and Brown gave

Crosby consent to do so. In a letter dated August 26, 2014, Crosby mailed the PCR and

affidavit to Brown for his signature. Brown told Crosby that he did not receive the

documents, and Crosby sent it two more times: once on October 10, 2014, and again on

November 6, 2014. On December 3, 2014, Brown sent Crosby a letter stating that, although

he felt Crosby was an “excellent attorney,” Brown no longer wanted Crosby to represent him

or to file the PCR. Crosby never filed anything with the Court to show that he no longer

represented Brown. Brown later attempted to have his appeal reinstated through another

attorney, but the Court of Appeals issued an order denying Brown’s motion on February 10,

2015.




        3
         At trial, the Bar raised the issue of Crosby submitting the Notice of Mailing of the
brief without actually mailing the brief. The Bar also questioned Crosby regarding why he
had failed to seek remedial measures by informing the Court that the brief had not been
mailed. However, the Bar did not charge Crosby with a violation of any Rule based on this
failure, and the Complaint Tribunal did not address it. Therefore, the Court declines to
address it.

                                               4
¶8.    Crosby testified that, at the end of June 2015, a representative of the Mississippi Bar

forwarded him a letter that Brown had written to the Bar’s Consumer Assistance Program.

Brown’s letter stated the following:

       My name is Travis Brown [and] I was supposedly represented by Michael
       Crosby out of Gulfport MS. We went to trial [and] lost so Mr. Crosby was
       supposed to file an appeal, but I lost my direct appeal because Mr. Crosby
       never filed the brief which is clearly inaffective [sic] assistance of councel
       [sic]. I can never get in touch with him [and] his office is always giving me
       the run around. [I’m] not doubting that Mr. Crosby is a good attorney but I feel
       like he has a lot going on in his life personally [that’s] affecting his work as an
       attorney, so this is why I am filing the complaint with the Mississippi Bar
       [and] ask that this matter be looked into. Further more [sic] I have hired new
       counsel [and] no longer wish for Mr. Crosby to be my attorney.

The Mississippi Bar representative informed Crosby that a bar complaint form would be sent

to Brown along with instructions for its filing. On July 10, 2015, Brown filed an informal

bar complaint against Crosby for failing to file his appeal brief. Brown’s complaint

contained the following allegation: “Michael Crosby has been inaffective [sic] as my counsel.

We went to trial [and] lost [and] he never filed an appeal brief on my half [sic]. Therefore

my appeal was dismissed.”

¶9.    The Bar forwarded Brown’s complaint to Crosby on July 10, 2015, and demanded that

his response be filed on or before July 27, 2015. Crosby acknowledged that he had received

the bar complaint and requested additional time to respond in an email to the Bar, which was

granted with an extension to August 4. However, Crosby did not file a response to Brown’s

bar complaint. On August 25, 2015, the Bar sent Crosby a second demand letter requesting



                                               5
that he respond to Brown’s complaint by September 1, 2015. Crosby did not submit a

response by the date demanded.

¶10.   On December 4, 2015, Crosby emailed James Clark, Deputy General Counsel for the

Mississippi Bar, and informed Clark that he needed additional time to respond to Brown’s

complaint due to his current caseload. However, Crosby’s testimony did not reflect that his

caseload prevented him from submitting a response. Instead, Crosby testified that he

deliberately chose not to submit a response to Brown’s bar complaint because he believed

his response would have included a personal issue that occurred in 2009 that he did not want

shared with Brown. Further, Crosby testified that he believed that he was not required under

the Rules of Professional Conduct to submit a response and instead believed that he would

be given an opportunity to participate in an investigation into the conduct that gave rise to

the bar complaint. Crosby never filed a response to Brown’s bar complaint.4

¶11.   The Bar filed its formal complaint against Crosby on December 21, 2015, based on

(1) Crosby’s failure to file an appeal brief on Brown’s behalf, and (2) Crosby’s failure or

refusal to respond to the Bar complaint filed by Brown. The Bar alleged that Crosby had

violated the following Mississippi Rules of Professional Conduct:

       Rule 1.2(a), which provides that a lawyer shall abide by a client’s decisions
       concerning the objectives of representation and shall consult with the client as
       to the means by which they are to be pursued;


       4
        An email dated September 4, 2015, was included in the record on appeal reflecting
that Crosby had submitted a response to a separate bar complaint filed by a different client.
This response was not to Brown’s bar complaint.

                                              6
       Rule 1.3, which provides that a lawyer shall act with reasonable diligence and
       promptness in representing a client;

       Rule 1.4(a), which provides that a lawyer shall keep a client reasonably
       informed about the status of a matter and promptly comply with reasonable
       requests for information;

       Rule 1.16 (d), which provides that upon termination of representation, a lawyer
       shall take reasonable steps to protect a client’s interests;

       Rule 8.1(b), which provides that a lawyer shall not fail to disclose a fact
       necessary to correct a misapprehension known by the person to have arisen in
       the matter, or knowingly fail to respond to a lawful demand for information by
       a disciplinary authority; and

       Rules 8.4(a) and (d), which provide that it is professional misconduct for a
       lawyer to violate or attempt to violate the rules of professional conduct or
       engage in conduct that is prejudicial to the administration of justice.

¶12.   After more than twenty days elapsed with no answer or pleading from Crosby, the Bar

filed an application for the Clerk of Court to enter default pursuant to Rule 55 (a) of the

Mississippi Rules of Civil Procedure. The Clerk entered default against Crosby the next day.

The Bar then filed a motion for default judgment, alleging that Crosby had been personally

served with process on January 4, 2016, and never filed an answer, motion, or any other

pleading.

¶13.   On February 29, 2016, Crosby filed a motion to set aside the Clerk’s entry of default.

Crosby produced an affidavit from the police officer who was responsible for service of

process, who stated that he did not personally see, meet, speak to, or serve Crosby. Crosby

also filed a motion to modify one deadline in the scheduling order. On April 22, 2016, the

Complaint Tribunal granted Crosby’s motion to set aside the clerk’s entry of default, and

                                             7
denied the Bar’s motion for default judgment. The Complaint Tribunal also denied Crosby’s

motion to modify the scheduling order as moot.

¶14.   On April 29, 2016, Crosby answered the Bar’s formal Complaint, relating the facts

as they are discussed above. Trial was held on October 14, 2016, and Crosby was the only

witness who testified. The Complaint Tribunal issued its Opinion and Final Judgment on

November 14, 2016, finding that Crosby had violated Rules 1.3, 1.16, 8.1(b), 8.4(a), and

8.4(d) based on his failure to file an appeal brief on Brown’s behalf, and his failure to

respond to Brown’s bar complaint. The tribunal then analyzed the nine factors outlined in

Liebling v. Mississippi Bar, 929 So. 2d 911, 918-20 (Miss. 2006), in order to determine the

appropriate level of discipline. The tribunal found that the appropriate disciplinary sanction

should be a public reprimand.

¶15.   Crosby filed a motion to alter or amend the judgment, or alternatively, a motion to

correct a clear error of law to prevent manifest injustice, or alternatively, a motion for a new

trial or for judgment notwithstanding the verdict. Crosby raised the following issues: (1) the

length of time it took the court reporter to file the trial transcript; (2) Brown’s ability to seek

an out-of-time appeal; (3) the venue dispute with Brown; and (4) the personal reasons for not

responding to the bar complaint. The Complaint Tribunal denied Crosby’s motion, and

Crosby appealed.

                              STATEMENT OF THE ISSUES

¶16.   The five issues raised by Crosby on appeal are restated verbatim et literatim:


                                                8
                                           Issue I.

       If an appeal is dismissed due to the failure of the attorney to file the appellate
       brief, does such failure always constitute a violation of Rule 1.3 MRPC (i.e.
       failure of a lawyer to act with reasonable diligence in representing a client, or
       does Rule 2-4 of the MRAP and Mississippi Code Annotated Section 99-39-
       5(i) set forth reasons why the attorney’s failure to file the appeal brief may
       constitute good cause.)[?]

                                           Issue II.

       Does Mr. Crosby’s actions constitute withdrawal from representation of a
       client when he allowed the appeal to be dismissed, and further, did said actions
       constitute a violation of Rule 1.16 MRPC which requires a lawyer to withdraw
       only when it can be accomplished without harm to the client[?]

                                           Issue III.

       Does Mr. Crosby’s failure to file written responses to the demand for the same,
       constitute a violation of Rule 8.1(b) MRPC under the unique circumstances of
       this case[?]

                                           Issue IV.

       Did Mr. Crosby violate Rule 8.4 MRPC which provides that it is misconduct
       to violate any rule of professional conduct and engage in conduct that is
       detrimental to the administration of justice[?]

                                           Issue V.

       Should the opinion and judgment of the bar, which is to be read publicly, state
       all the material and relevant facts which impacts [sic] Mr. Crosby, and should
       misstated facts be corrected to reflect the truth[?]

¶17.   The first four issues can be restated simply as whether the Mississippi Bar proved by

clear and convincing evidence that Crosby had violated each of the four rules. The final




                                               9
issue raised on appeal is restated as whether the Complaint Tribunal’s opinion and final

judgment omitted material facts or contains misleading statements.

                                STANDARD OF REVIEW

¶18.   The appropriate standard of review in Bar discipline matters is as follows:

       On appeal, this Court shall review the entire record and the findings and
       conclusions of the Tribunal, and shall render such orders as the Court may find
       appropriate. When reviewing disciplinary matters[,] this Court reviews the
       evidence de novo, on a case-by-case basis, sitting as triers of fact, and no
       substantial evidence or manifest error rule shields the Tribunal from scrutiny.

Rogers v. Mississippi Bar, 731 So. 2d 1158, 1163-64 (Miss. 1999) (quoting Asher v.

Mississippi Bar, 661 So. 2d 722, 727 (Miss. 1995)) (internal quotations omitted). While this

Court applies a de novo standard of review when considering evidence, “deference is given

to the Tribunal’s findings ‘due to its exclusive opportunity to observe the demeanor and

attitude of the witnesses, including the attorney, which is vital in weighing the evidence.’”

Id. at 1164. The Mississippi Bar must “prove by clear and convincing evidence that the

respondent’s actions constitute professional misconduct.” Id. (quoting Mississippi Bar v.

Pels, 708 So. 2d 1372, 1374 (Miss. 1998)).

                                       DISCUSSION

¶19.   Other than citing the four Rules of Professional Conduct that Crosby was found to

have violated, Crosby’s brief contains two citations of authority. The first citation refers to

Rules 2 through 4 of the Mississippi Rules of Appellate Procedure, and the second cites

Mississippi Code Section 99-39-5(i), which provides that any person sentenced by a


                                              10
Mississippi court may file a motion for an out-of-time appeal. See Miss. Code Ann. § 99-39-

5(i) (Rev. 2015). Crosby cites not a single case in his brief nor any other relevant authority

to support his arguments on appeal. The Bar asserts in its brief that Crosby’s appeal should

be dismissed.

¶20.   Rule 28(a)(7) of the Mississippi Rules of Appellate Procedure provides that an

appellant’s brief “shall contain the contentions of the appellant . . . and the reasons for those

contentions, with citations to the authorities, statutes, and parts of the record relied on.” This

Court has held that an appellant’s failure to do so constitutes abandonment of the issue and

makes the issue procedurally barred for appellate review. Matter of Estate of Smith v.

Boolos, 204 So. 3d 291, 313 (Miss. 2016) (quoting McNeil v. Hester, 753 So. 2d 1057, 1075

(Miss. 2000)). Accordingly, the Court may dismiss Crosby’s appeal on this basis alone,

because his brief contains virtually no citations to the record, and the two citations of

authority that he cites do not support his arguments.

¶21.   Notwithstanding, this Court has examined whether the Mississippi Bar proved by clear

and convincing evidence that an attorney violated the Rules of Professional Conduct based

on the attorney’s factual arguments alone. See, e.g., Shah v. The Mississippi Bar, 962 So.
2d 514, 522 (Miss. 2007) (citing only the standard of review in discussion of whether the Bar

proved by clear and convincing evidence that an attorney violated the Rules of Professional

Conduct.). This Court has “exclusive jurisdiction of matters pertaining to attorney discipline

and reinstatement, and this Court is the ultimate judge of matter[s] arising under the Rules


                                               11
of Discipline for the Mississippi Bar.” Asher, 661 So. 2d at 727. And while the Court “may

delegate the fact-finding process to others, such as the Mississippi Bar, its tribunals, or courts

in other jurisdictions, the final decision on whether particular conduct constitutes a violation

of our rules of professional conduct and of discipline rests with this Court.” Mississippi Bar

v. Labovitz, 226 So. 3d 92, 95 (Miss. 2016). Crosby cites the Rules of Professional Conduct

that he was found to have violated and asserts several factual reasons to support his

arguments. Therefore, the Court may consider the arguments presented by Crosby on appeal.

       I.      Rule 1.3

¶22.   The Court begins with an examination of the record to determine whether, by clear

and convincing evidence, Crosby violated Rule 1.3. Rule 1.3 provides that “[a] lawyer shall

act with reasonable diligence and promptness in representing a client.” The Complaint

Tribunal found that Crosby’s failure to file an appeal brief constituted a violation of this

Rule. Crosby argues that Mississippi Rules of Appellate Procedure 2 through 4, and

Mississippi Code Section 99-39-5(i), provide an excuse, or establish “good cause” for his

violation of Rule 1.3.

¶23.   Mississippi Rule of Appellate Procedure 2 provides the penalties for noncompliance

with the rules, e.g., dismissals and other sanctions, and when the rules may be suspended in

a particular case. This Rule does not support Crosby’s argument that he did not violate Rule

1.3. Mississippi Rule of Appellate Procedure 3 provides how appeals may be taken,

including the filing and notice of appeal, inter alia. This Rule does not support Crosby’s


                                               12
argument. Finally, Mississippi Rule of Appellate Procedure 4 provides the procedure for

when an appeal may be taken. Again, this Rule does not provide any support for Crosby’s

argument that he did not violate Rule 1.3 by failing to file an appeal brief.         Likewise,

Mississippi Code Section 99-39-5(i) is irrelevant to this appeal, as this statute deals

exclusively with post-conviction relief.

¶24.   Crosby does not dispute that he failed to file an appeal brief for Brown. Crosby filed

the Notice of Appeal on Brown’s behalf, requested numerous extensions of time to submit

the brief, never terminated his representation of Brown even after Brown informed him that

he was seeking another attorney, and never filed the appeal brief. Crosby’s only argument

related to his failure to file the brief is that Brown insisted that the venue issue be included,

which Crosby felt was not appropriate to include. As such, the Mississippi Bar proved by

clear and convincing evidence that Crosby violated Rule 1.3 based on Crosby’s failure to file

Brown’s appeal brief.

       II.    Rule 1.16

¶25.   Rule 1.16 requires a lawyer to withdraw from representation of a client only when the

same can be accomplished without harm to the client. The Complaint Tribunal found that

Crosby effectively withdrew from representing Brown on appeal when he allowed the appeal

to be dismissed, which caused harm to Brown and constituted a violation of this Rule.

Crosby combined his argument regarding Rule 1.3 with Rule 1.16 in his brief; therefore, he

asserts the same arguments under Mississippi Rules of Appellate Procedure 2 through 4, and


                                               13
Mississippi Code Section 99-39-5(i), which are neither applicable nor supportive of Crosby’s

argument. Further, Crosby argues that, because he offered to file a petition for PCR for an

out-of-time appeal for Brown, he did not withdraw or harm Brown.

¶26.   Crosby’s mere offer to file a PCR for Brown does not excuse his failure to file an

appeal brief for Brown. There is no guarantee that Brown would have been entitled to an

out-of-time appeal under the PCR statute. Further, Brown’s second attorney attempted to

reinstate Brown’s appeal, and it was denied. Crosby’s allowing Brown’s direct appeal to be

dismissed amounted to a withdrawal by Crosby and certainly caused harm to Brown. The Bar

proved by clear and convincing evidence that Crosby violated Rule 1.16.

       III.   Rule 8.1

¶27.   Rule 8.1(b) provides that a lawyer in connection with a disciplinary matter shall not

knowingly fail to respond to a lawful demand for information from a disciplinary authority,

other than information otherwise protected by Rule 1.6, i.e., confidential information related

to the representation of client. The Complaint Tribunal found that Crosby violated this Rule

because he had knowledge of the Bar complaint and the need to respond (he requested

additional time to respond and acknowledged at trial that he had received the demands), but

failed to respond.

¶28.   Crosby argues that Rule 8.1 does not require a response to be in writing. Crosby

argues that, because he spoke with an attorney from the Bar, and because he agreed to

participate in the Bar’s investigation, he complied with Rule 8.1. Crosby further argues that


                                             14
he did not intend to violate Rule 8.1. Crosby does not cite any authority to support his

arguments. Although Rule 8.1 does not specifically state that a response must be in writing,

the Mississippi Bar informed Crosby that his response to Brown’s bar complaint was to be

in writing. On the day the Bar forwarded Brown’s complaint to Crosby, a letter was included

that stated Crosby was required to attach a certificate of service showing that a full and

complete copy of the response had been served upon Brown, or it would not be accepted for

filing. Further, Crosby acknowledged that his response had to be in writing in email

correspondence with the Bar. Crosby’s argument that he did not intend to violate Rule 8.1

also is without merit. Again, Crosby acknowledged that his response was to be in writing

but he failed to submit a response. Thus, he “knowingly” failed to respond to a lawful

demand for information from the Bar. The Bar proved by clear and convincing evidence that

Crosby violated Rule 8.1 by failing or refusing to respond to Brown’s bar complaint.

       IV.    Rule 8.4

¶29.   Although Crosby raises Rule 8.4 (a) and (d) in his statement of the issues, Crosby does

not present any argument in his brief regarding the Tribunal’s finding that he violated Rules

8.4 (a) and (d). Thus, the Court will not address them.

       V.     WHETHER THE COMPLAINT TRIBUNAL’S OPINION AND
              JUDGMENT OMITTED MATERIAL FACTS OR CONTAINS
              MISLEADING STATEMENTS.

¶30.   Crosby argues that the Complaint Tribunal’s opinion and final judgment omits or

misstates “many material and relevant facts” that he alleges will impact his ability to practice.


                                               15
First, Crosby argues that the opinion omits the fact that Brown’s case could have been

reinstated for good cause by either motion or petition, and instead states that Brown received

“the worst possible outcome.” This is not a material fact that must be included in the

tribunal’s opinion and final judgment. Whether or not Brown’s appeal could be reinstated

is irrelevant as to Crosby’s failure to file an appeal brief on Brown’s behalf.

¶31.   Second, Crosby alleges that the opinion does not mention that Brown refused to allow

Crosby to reopen Brown’s case by filing a PCR. Again, whether or not Brown’s appeal

could be revived has no relevance to Crosby’s failure to file the appeal brief.

¶32.   Crosby next alleges that the opinion does not state anything about “the long delay

which caused communication and cooperation issues with [Brown].” Crosby does not

explain what delay he is referring to. The Court is unable to discern whether this is a relevant

or material fact, because Crosby does not expand on this issue any further.

¶33.   Further, Crosby alleges that the opinion does not state the total number of days that

Crosby requested in his motions for extensions of time to file Brown’s appeal brief, which

he states totaled only sixty days, after “thirteen months of delay.” Although Crosby does not

explain what thirteen-month delay to which he is referring, he alleges in his statement of

facts that the court reporter took thirteen months to file the trial transcript.5 Presumably, this

is the thirteen-month “delay” to which Crosby refers. In any event, the amount of time that


       5
          The record demonstrates that it did not take the court reporter thirteen months to file
the trial transcript. The jury reached its verdict in Brown’s trial on June 28, 2012, and the
record reveals that the trial transcript was filed on April 3, 2013.

                                               16
Crosby requested in his motions for extensions of time is immaterial, and the opinion and

final judgment contains nothing misleading about Crosby’s five requests for an extension of

time.

¶34.    Last, Crosby alleges that the opinion does not mention the work that Crosby did in

preparing Brown’s motion for judgment notwithstanding the verdict and Brown’s motion for

a new trial. The substantive work that Crosby did before, during, and after trial were not

challenged by the Mississippi Bar and therefore are entirely irrelevant to Crosby’s failure to

file the appeal brief, which is the only issue that gave rise to Brown’s bar complaint. This

issue is without merit.

                                      CONCLUSION

¶35.    The Mississippi Bar proved by clear and convincing evidence that Michael W. Crosby

violated Rules 1.3, 1.16, 8.1, 8.4(a), and 8.4(d). Further, the Complaint Tribunal’s opinion

and final judgment included all material facts, and did not contain any misleading statements.

The tribunal’s opinion and final judgment are affirmed.

¶36.    AFFIRMED.

    WALLER, C.J., KITCHENS, P.J., KING, COLEMAN, MAXWELL, BEAM,
CHAMBERLIN AND ISHEE, JJ., CONCUR.




                                             17